--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


FIRST AMENDMENT TO REPURCHASE AGREEMENT


This First Amendment to Repurchase Agreement (this “Amendment”), effective as of
December 31, 2018, is by and between KREF LENDING IV LLC, a Delaware limited
liability company (the “Seller”) and MORGAN STANLEY BANK, N.A., a national
banking association (“Buyer”).  Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Repurchase Agreement (as
defined below).


W I T N E S S E T H:


WHEREAS, Buyer and Seller, entered into that certain Master Repurchase and
Securities Contract Agreement dated as of December 6, 2016 the “Original
Repurchase Agreement”), as modified by that certain Omnibus Amendment dated as
of November 10, 2017 by and among Guarantor, Seller and Buyer (the “Omnibus
Amendment”) (the Original Repurchase Agreement, as amended by the Omnibus
Amendment and as the same may be further amended, modified and/or restated,
collectively, the “Repurchase Agreement”);;


WHEREAS, Buyer and Seller wish to modify certain terms and provisions of the
Repurchase Agreement.


NOW, THEREFORE, the parties hereto agree as follows:


1.           Amendments to Repurchase.  The Repurchase Agreement is hereby
amended as follows:


(a)          The definition of Total Indebtedness  in Section 2 of the
Repurchase Agreement is hereby deleted and replaced with the following:


““Total Indebtedness” means, with respect to any Person, as of any date of
determination, the aggregate Indebtedness (other than Contingent Liabilities not
reflected on such Person’s consolidated balance sheet) of such Person and its
Consolidated Subsidiaries plus the proportionate share of all Indebtedness
(other than Contingent Liabilities not reflected on such Person’s consolidated
balance sheet) of all non-Consolidated Subsidiaries of such Person as of such
date, all on or as of such date and determined in accordance with GAAP, less (a)
the amount of non-recourse Indebtedness owing pursuant to securitization
transactions that are not issued or sponsored by Guarantor, Affiliates of
Guarantor and/or Affiliates of Manager (e.g. commercial real estate CLOs
(including, without limitation, any CMBS investments)) that result from the
consolidation of “variable interest entities” under the requirements of the
Accounting Standards Codification Section 810, as amended, modified or
supplemented from time to time, and (b) the amount of any non-recourse
Indebtedness owing pursuant to a financing or securitization transaction such as
a REMIC securitization, a collateralized loan obligation transaction or any
other similar transaction.”



--------------------------------------------------------------------------------

2.            Effectiveness.  The effectiveness of this Amendment is subject to
receipt by Buyer of the following:


(a)          Amendment.  This Amendment, duly executed and delivered by Seller
and Buyer.


(b)          Fees.  Payment by Seller of the actual costs and expenses,
including, without limitation, the reasonable fees and expenses of counsel to
Buyer, incurred by Buyer in connection with this Amendment and the transactions
contemplated hereby.


3.           Binding Effect; No Partnership; Counterparts.  The provisions of
the Repurchase Agreement, as amended hereby, shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.  For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.


4.            Further Agreements.  Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.


5.            Governing Law.  The provisions of Section 18 of the Repurchase
Agreement are incorporated herein by reference.


6.            Headings.  The headings of the sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part hereof nor shall they be deemed to limit or otherwise affect any of the
terms or provisions hereof.


7.           References to Transaction Documents.  All references to the
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.


[NO FURTHER TEXT ON THIS PAGE]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.



 
BUYER:
     
MORGAN STANLEY BANK, N.A., a national banking
       
By:
/s/ Anthony Preisano
   
Name: 
Anthony Preisano    
Title: 
Authorized Signatory



[Signature Page to First Amendment to Repurchase Agreement]



--------------------------------------------------------------------------------

 
SELLER:
     
KREF LENDING IV LLC, a Delaware limited liability company
       
By:
/s/ Patrick Mattson

   
Name:
Patrick Mattson
   
Title:
Authorized Signatory



[Signature Page to First Amendment to Repurchase Agreement]





--------------------------------------------------------------------------------